— Judgment, Supreme Court, New York County (William Davis, J.), rendered May 12, 1989, which convicted defendant, upon his plea of guilty, of violation of probation, and sentenced him to a term of imprisonment of six months, unanimously affirmed.
*545Defendant’s probation was revoked after he was convicted of two subsequent charges and pled guilty, to violating probation.
Defendant’s contention that the plea allocution was insufficient in various respects is unpreserved in the absence of a motion to vacate the plea pursuant to CPL article 440, and we decline to review in the interest of justice where defendant’s plea of guilty to a violation of probation was made through his attorney in open court and in his presence (People v Holt, 155 AD2d 338, lv denied 76 NY2d 736). Concur — Murphy, P. J., Carro, Rosenberger, Kupferman and Ross, JJ.